*1067OPINION.
Korner,1 Chairman:
The issue here to be determined is the market value on March 1, 1913, of the mill property-owned by petitioner. The respondent contends that the sale of the property by the trustees in the latter part of 1912 established a market value sufficiently close in point of time to March 1, 1913, to establish value at that date. The petitioner contends that' the sale does not establish a market value at the basic date for the reason that the conditions at the time of sale and at the basic date are dissimilar, and that the evidence establishes the market value as of March 1, 1913, in an amount not less than $150,000.
In the instant case the sale of the property by the trustees for $49,250, does not, in our opinion, establish the market value of the property as of March 1,1913, under the conditions in which that sale was made. A thousand-barrel flour mill situated in a small community may have a market which would not be found readily in that small community. The market for such a mill would of necessity be limited in extent and difficult of quick or easy ascertainment. The trustees were making efforts to dispose of the property. The creditors were becoming more and more restive and impatient for a disposition of the property and for at least a partial settlement of their claims. We feel that a.sale of this property under such circumstances for $49,250 is not a fair or just criterion of its market value. The purchasers obtained the property at a price which, in our opinion, was not commensurate with its market value. While not, perhaps, under a strict compulsion to sell, the action of the trustees was impelled by a very decided pressure from creditors whom they represented to dispose of property which, under existing conditions, was to them a white elephant. There was not an open market and willingness to sell, free of compulsion or necessity.
Another factor operates against the establishment of the selling price of $49,250 as the March 1,1913, market value. When the property was sold the mill was not in operation and all of the circumstances then surrounding it were permeated with an atmosphere of gloom. Contrast this condition with affairs as they existed on the basic date. $6,000 had been expended in making repairs and in conditioning the mills for full operation. It had been so conditioned on the basic date and was then in operation under the management of experienced and successful millers.
The petitioner contends that it has proved the market value of this property at March 1, 1913, to be not less than $150,000. Considerable testimony was adduced tending to show the value at that *1068date to be in that amount or more. It offered the testimony of the builder of the mill and of the operator of another mill in the same town tending to show the market value to have been in excess of that amount. One witness, had been in the milling business for thirty years as the active head of a large mill. He had inspected the petitioner’s plant several times in the year 1912 with a view to a possible purchase of it. He was thoroughly familiar with the character and construction of the mill and tlhe type of its equipment. He was a member of the various milling associations and had annually attended their meetings and heard discussions yearly as to the cost and values of mills and their construction and equipment. He was entirely disinterested in this controversy, having no interest in the petitioner. He gave it as his opinion that, assuming the rule laid down heretofore by the Board as to the bases and elements to be considered in fixing a value, the mill had on March 1, 1913, a value of $200,000. The fact that he did not purchase at that figure when the opportunity was then afforded him, tends to modify the weight of his testimony as establishing a value in that amount. Other testimony, while tending to support the last named valuation, lacks the particularity and definiteness which would justify a finding of such a value.
We have given careful consideration to all the evidence and have weighed it as a whole. It is our conviction, that the petitioner has established a valúe of $100,000 and we have so found.
Judgment will be entered on B0 days1 notice, under Bule 50.

 This decision was prepared during Mr. Korner’s term of office.